Citation Nr: 1120628	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to October 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2008 a hearing was held before a Decision Review Officer at the RO in San Diego, California.  In January 2011, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  At the videoconference hearing, the Veteran sought, and was granted, a 60 day abeyance period for submission of additional evidence.  38 C.F.R. § 20.709.  That period of time expired; no additional evidence was received.  The Veteran's claims file is now in the jurisdiction of the Reno, Nevada RO.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that because the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury, claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Furthermore, while the U.S. Court of Appeals for Veterans Claims (Court), in Clemons, found that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, it also held that where, as here, there is a final agency decision denying a claim based on a particular diagnosis (Here, an unappealed June 1983 rating decision denied service connection for adjustment disorder with depressed mood and anti-social personality, and an unappealed December 2004 rating decision denied service connection for PTSD.), and subsequently a new and different diagnosis is submitted for VA's consideration (here, bipolar disorder and schizophrenia), the later diagnoses must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (distinguishing Boggs, 520 F.3d at 1335).  Accordingly, the matter now before the Board is service connection for a variously diagnosed psychiatric disability other than PTSD, to include bipolar disorder and schizophrenia.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran's service records include numerous TDP (Trainee Discharge Program) Counseling reports which show that he was repeatedly counseled for performance and behavioral problems and was discharged from active duty in October 1978 (after 2 months and 3 days of active service) under the Trainee Discharge Program due to marginal or nonproductive performance.  The Veteran's written statements and hearing testimony and VA treatment reports and statements from treatment providers reveal that he has reported hearing voices ever since he served on active duty.  Postservice VA treatment records show psychiatric diagnoses including bipolar disorder and schizophrenia.  The record does not include a medical opinion as to whether any current psychiatric disability is related to his experience in service, including as related to the problems noted in the TDP Counseling reports.  Under the well-established low threshold standard as to when a VA examination or medical opinion is necessary, a VA psychiatric evaluation to secure a nexus opinion is indicated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A review of the Veteran's claims file also found that receives ongoing VA treatment.  The most recent VA treatment record in his claims file is dated in October 2010.  In addition, in testimony at the January 2011 videoconference hearing, the Veteran recalled he sought mental health treatment in Chicago area VA medical facilities (Hines, Westside (now Jesse Brown), and/or Lakeside) as early as in1979 or 1980.  The earliest VA clinical evidence of record is dated in 1982.  Any earlier VA psychiatric evaluation or treatment records are considered of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:
1.  The RO should ask the Veteran to identify all providers of psychiatric evaluation and/or treatment he has received since his discharge from service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records (those not yet secured) of such evaluations and/or treatment from the identified sources, to include complete (and updated) VA records and, in particular, any from the Chicago area VAMC's from prior to 1982.  If no Chicago-area VAMC records dating from prior to 1982 are available, it must be so noted for the record (and the Veteran should be so advised).  The Veteran should also be advised if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).

2.  The RO should then arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of his psychiatric disability.  His claims file must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of the entire record, the examiner should provide an opinion that responds to the following:

(a)  What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies) other than PTSD?  Please identify any diagnosed psychiatric disability that is due to primary alcohol or drug abuse, or is not a chronic acquired psychiatric disability (e.g., personality disorder).

(b)  For each chronic psychiatric disability diagnosed (other than PTSD, a personality disorder or one related to primary alcohol or drug abuse), please opine whether or not such is, at least as likely as not (50% or better probability), related to the Veteran's service, to include his problems noted in TDP Counseling reports.

The examiner must explain the rationale for all opinions.

3.  The RO should ensure that development sought above is completed, and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

